310 So. 2d 247 (1975)
In re Joel OSNER
v.
STATE. Ex parte Joel Osner.
SC 1108.
Supreme Court of Alabama.
March 13, 1975.
Rehearing Denied April 10, 1975.
Bedford & Bedford, Russellville, for petitioner.
No appearance for the State.
SHORES, Justice.
Petition of Joel Osner for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Osner v. State, 54 Ala.App. 520, 310 So. 2d 241.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and JONES, JJ., concur.